FILED
                             NOT FOR PUBLICATION                               JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REGINALD BELL, Sr.,                              No. 11-35094

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05612-BHS

  v.
                                                 MEMORANDUM *
CITY OF FIFE, a political subdivision and
Mayor, John Doe and Jane Doe, husband
and wife and the marital community
composed thereof, being sued in his
official capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Reginald Bell, Sr., appeals pro se from the district court’s judgment

dismissing without prejudice his 42 U.S.C. § 1983 action alleging that defendants

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his constitutional rights. Although the district court’s order dismissed the

“complaint” rather than the “action,” we interpret it as dismissing the action

because the order adopts the report and recommendation in which the magistrate

judge determines that further amendment of the complaint would be futile and

recommends that the action be dismissed without prejudice. In re Ford Motor

Co./Citibank (South Dakota), N.A., 264 F.3d 952, 957 (9th Cir. 2001). We

therefore have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

       The district court properly dismissed Bell’s action because Bell alleged only

conclusory allegations of wrongdoing in his amended complaint and failed to

attribute specific wrongful conduct to any individual defendant. See Johnson v.

Lucent Techs. Inc., 653 F.3d 1000, 1010-11 (9th Cir. 2011) (a civil complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face’” (citation omitted)).

       Bell’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                    11-35094